DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-5 and 9-21 have been cancelled.  Claims 1, 6-8 and 22 are pending and have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Power et al. (US Publication No. 2009/0117642).
Power et al. describe variants of Geothermophilus stearothermophilus alpha-amylase (abstract).  SEQ ID NO: 15 of Power et al. is a variant of alpha-amylase having 486 amino acid residues.  As shown by the sequence alignment below, amino acid residues 1-486 of SEQ ID NO: 15 of Power et al. (top sequence) have 100% sequence identity with amino acid residues 1-486 of SEQ ID NO: 2 of the present application (bottom sequence) and lack the last 27 amino acid residues of SEQ ID NO: 2.

    PNG
    media_image1.png
    613
    733
    media_image1.png
    Greyscale

 Response to Arguments
	Applicant has argued that the 102 rejection is inappropriate because the amended claims allegedly do not encompass the alpha-amylase having SEQ ID NO: 15 of Power et al.  The argument is not convincing because, as discussed above, amino acid residues 1-486 of SEQ ID NO: 15 of Power et al. have 100% sequence identity with amino acid residues 1-486 of SEQ ID NO: 2 of the present application and lack the last 27 amino acid residues of SEQ ID NO: 2.  Therefore, Power SEQ ID NO: 15 is an alpha-amylase variant of SEQ ID NO: 2 which comprises the mutation “(2) deletion of 27 to 32 amino acid residues from the C-terminus”.

	Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. KIP21039.1 (published 09 February 2015).
Anoxybacillus ayderensis alpha-amylase.  As shown by the sequence alignment below, the GenBank alpha-amylase (top sequence) has 89% sequence identity with amino acid residues 33-484 of SEQ ID NO: 2 of the present application (bottom sequence). The GenBank alpha-amylase has a total of 485 amino acids and, therefore, lacks the last 28 amino acid residues of SEQ ID NO: 2.

    PNG
    media_image2.png
    634
    731
    media_image2.png
    Greyscale


Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. PDB: 1W9X_A (published 01 February 2013).
GenBank Accession No. PDB: 1W9X_A describes a Bacillus halmapalus alpha-amylase.  As shown by the sequence alignment below, the GenBank alpha-amylase (top sequence) has 67% sequence identity with amino acid residues 2-481 of SEQ ID NO: 2 of the present .

    PNG
    media_image3.png
    638
    738
    media_image3.png
    Greyscale

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1 and 22 do not recite something significantly different than a judicial exception.   Claims 1 and 22 are encompass a naturally-occurring protein, whether isolated, Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the protein of GenBank Accession No. KIP21039.1 and GenBank Accession No. PDB: 1W9X_A (see 102 rejections above) as they occur in nature.
Response to Arguments
Applicant has argued that the 101 rejection is inappropriate because of alleged differences of the claimed mutant alpha-amylases compared to that described by UniProt Accession No. O31193_GEOSE.  The argument is not convincing because (1) the 101 rejection is now set forth with respect to the naturally-occurring alpha-amylases described by GenBank Accession No. KIP21039.1 and GenBank Accession No. PDB: 1W9X_A and (2) there is no objective comparative evidence of any markedly different characteristic of the claimed variants and the naturally-occurring alpha-amylases described by GenBank Accession No. KIP21039.1 and GenBank Accession No. PDB: 1W9X_A.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652